 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 IN RE YOUSIF HALLOUM                                     Case No.: 2:19-cv-00037-APG

 4 YOUSIF H. HALLOUM,                                 Order Granting Motion to Expedite and
                                                            Setting Briefing Schedule
 5          Appellant
                                                                       [ECF No. 4]
 6 v.

 7 WELLS FARGO BANK,

 8          Appellee

 9        IT IS ORDERED that appellant Yousif Halloum’s motion to expedite (ECF No. 4) is

10 GRANTED in that I hereby set the briefing schedule for this bankruptcy appeal as follows:

11        Appellant Yousif Halloum’s opening brief is due on or before March 7, 2019.

12        Any responsive briefs must be filed on or before April 2, 2019.

13        Any reply brief must be filed on or before April 12, 2019.

14        DATED this 6th day of February, 2019.

15

16
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
